                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

DONALD ANDERSON,

            Plaintiff,
v.                                                     Case No. 8:18-cv-901-T-35AAS

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O'NEIL, and WORLD
WRESTLING ENTERTAINMENT, INC.,

            Defendants.
_________________________________________/

                                      ORDER

      World Wrestling Entertainment, Inc. (“WWE”) moves to stay discovery

pending the court’s ruling on WWE’s motion to dismiss. (Doc. 36). Donald Anderson

opposes WWE’s motion to stay discovery. (Doc. 37). For the following reasons,

WWE’s Motion to Stay Discovery (Doc. 36) is GRANTED.

I.    BACKGROUND

      This action was initiated in the Circuit Court in and for Pasco County, Florida,

and removed to this court. (Doc. 1). Mr. Anderson alleges he was physically attacked

by WWE’s employee or agent Thaddeus Michael Bullard, a/k/a Titus O’Neil, and

brings this action for related injuries.       (Doc. 9).   WWE moved to dismiss Mr.

Anderson’s amended complaint claiming this court lacks personal jurisdiction over

WWE. (Doc. 17). Mr. Anderson responded to WWE’s motion to dismiss. (Doc. 19).

WWE now moves to stay discovery pending the ruling on its motion to dismiss. (Doc.

36). Mr. Anderson opposes the stay. (Doc. 37).



                                           1
II.   ANALYSIS

      A district court has broad discretion in regulating discovery. See Moore v.

Potter, 141 Fed. Appx. 803, 808 (11th Cir. 2005) (holding the district court did not

abuse its “broad discretion” when entering stay to resolve motion to dismiss). The

Eleventh Circuit has further instructed that “[f]acial challenges to the legal

sufficiency of a claim or defense, such as a motion to dismiss based on failure to state

a claim for relief, should ... be resolved before discovery begins.” Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997).

      The “party seeking the stay must prove good cause and reasonableness.”

Arriaga-Zacarias v. Lewis Taylor Farms, Inc., No. 7:08-CV-32-HL, 2008 WL 4544470,

at *1 (M.D. Ga. Oct. 10, 2008) (citing Feldman v. Flood, 176 F.R.D. 651, 652 (M.D.

Fla. 1997)) (internal quotation marks omitted). In reviewing such facial challenges,

a court must to take a “preliminary peek at the merits of the dispositive motion to

assess the likelihood that such motion will be granted.” Id. To determine whether a

stay is appropriate, a court must “balance the harm produced by the delay in

discovery against the possibility that the motion will be granted and entirely

eliminate the need for such discovery.” Id.

      The gravamen of WWE’s motion to dismiss is that the court lacks personal

jurisdiction. (See Doc. 17). Without remarking on the merits of WWE’s motion, the

court finds good cause for a temporary stay of discovery. WWE’s motion to dismiss

presents a nonfrivolous challenge to the court’s personal jurisdiction over WWE.

Although such a stay will delay Mr. Anderson’s efforts to obtain discovery from WWE,



                                           2
the resulting harm is minimal when compared to the benefits of saved time, money,

and resources in the event the court determines it lacks personal jurisdiction over

WWE.

III.   CONCLUSION

       Accordingly, WWE’s Motion to Stay Discovery (Doc. 36) is GRANTED.

Discovery in this case is STAYED as to WWE, pending the court’s ruling on WWE’s

Motion to Dismiss (Doc. 17).

       ORDERED in Tampa, Florida on November 13, 2018.




                                        3
